 M & W MARINEWAYS, INC.M & W MarineWays,Inc.andInternationalBrotherhoodofBoilermakers,IronShipbuilders,Blacksmiths,Forgers&Helpers,AFL-CIO. Cases 15-CA-2698 and15-RC-3203June 8,1967DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONMEMBERS BROWN, JENKINS, AND ZAGORIAOnSeptember 28,1966,TrialExaminerJohn M. Dyer issued his Decision in the above-entitled proceeding, finding that the Respondent hadengaged in and was engaging in certain unfair laborpractices, and recommending that it cease anddesist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner'sDecision. The Trial Examiner also found that theRespondent had not engaged in certain other unfairlaborpracticesalleged in the complaint, andrecommended that such allegations be dismissed. Inaddition, the Trial Examiner found that Respondentdid not engage in such conduct as would warrantsetting aside the election in Case 15-RC-3203.Thereafter, the General Counsel filed exceptionswith a supporting brief, and the Respondent filed across-exception to the Trial Examiner's Decision anda brief in opposition to General Counsel's exceptionsand in support of the Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner, with the following modifications.We do not agree with the Trial Examiner's findingthatForeman Frey's questioning of employeeBourgeios was not violative of Section 8(a)(1) of theAct.The allegation concerning the interrogation ofBourgeoiswas based upon Frey's questioningBourgeois, shortly before the election, as to how hefelt about the Union. The Trial Examiner, pointing tothe fact that Bourgeois had previously worn a unionbadge, found this to be noncoercive. However,considered in the context of Respondent's otherWhile we agree with the Trial Examiner that Respondent didnotviolateSection 8(a)(3) of the Act when it dischargedErnest Jones, we do not adopt his finding and conclusion thatRespondent had no notice that employees were engaging in unionactivity at the time From the record, it is clear, and the Trial191unfair labor practices, and its avowed opposition toorganization of its employees, we find this incidentto be violative of Section 8(a)(1). In doing so, wespecifically note our disagreement with the TrialExaminer's assumption, as indicated by his relianceon Bourgeois' having worn a union badge, thatinterrogationofemployeesconcerningunionattitudes and beliefs can have no restraining effectwhere the employee questioned has at some timemanifested prounion sympathies.Nor do we agree with the Trial Examiner's failureto recommend that the election be set aside on thebasis of Frey's statement to Jacobi that a lot of thingscould happen to change the prospective unionvictory and that employees who supported the Unionwould be discharged if the Union won. The TrialExaminer found that the threatening remarks,thoughviolativeofSection8(a)(1),furnishedinsufficient grounds for setting the election aside. Indoing so, he relied on the fact the single 8(a)(1)violationoccurredmidway in an organizationalcampaign of 3 months' duration, was not shown tohave been communicated to any other employees,and hence was an isolated incident having no effecton a campaign involving 60 employees. In ouropinion, the Trial Examiner, in reaching this result,neglected to give weight to all cogent factors bearingupon the impact on an impending election of anunfair labor practice during the critical period. Thus,the instant threat was made in the context of anelection campaign charged by Respondent's openlyexpressed opposition to the Union.' Shortly beforethepetitionwas filed, Respondent through itssupervisorypersonnelcoercivelyinterrogatedemployees,threateneddischargeofunionsupporters, and closure of the plant if the Unionwere designated. Concededly, these unfair laborpractices, having occurred prior to the filing of theinstantpetition,may not be considered asindependent grounds warranting our setting asidethe election; but, as the Board has held, suchconduct may be considered in evaluating the weighttobe afforded an allegedly isolated unfair laborpracticeoccurringwithin the critical period.2Against this background, and considering theEmployer'scontinuousantiunioncampaignthroughout the critical period, and the nature of thealleged objectionable conduct, we are unwilling toassume, as did the Trial Examiner, that the threatmade to Jacobi, whom Frey described as his right-hand man, was not communicated to employees, soas to reiterate to the employees the lengths to whichRespondent would go to avoid union organization. Inthese circumstances, it is reasonable to infer that theExaminer so found,thatseveralsupervisorshad alreadycommitted acts of interrogation with employees who in theirdiscussions with the supervisors indicated interest in and supportfor the Union2Dee'sof New Jersey,Inc, 161 NLRB 204165 NLRB No. 24 192DECISIONS OF NATIONAL LABOR RELATIONS BOARDunlawful 8(a)(1) threat during the critical periodcould have been influential in the outcome of thefirstelection.3Accordingly, we shall set the firstelection aside.4ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner, andhereby orders that the Respondent, M & W MarineWays, Inc., New Orleans, Louisana, its officers,agents, successors, and assigns, shall take the actionset forth in the Trial Examiner's RecommendedOrder, as modified below:IT IS HEREBY ORDERED that the election held inCase 15-RC-3203, November 10, 1965, be, and ithereby is, set aside and we shall direct a secondelection.DIRECTION OF SECOND ELECTIONA second election by secret ballot shall beconducted among the employees in the unit foundappropriate,at such time as the Regional DirectorforRegion 15 deems appropriate.The RegionalDirector shall direct and supervise the election,subject to National Labor Relations Board's Rulesand Regulations Series 8, as amended.Eligible tovote are those in the unit who were employed duringthe payroll period immediately preceding the date ofissuanceof the Notice ofSecond Election,includingemployees who did notwork duringthat periodbecause they were ill,on vacation,or temporarilylaid off.Also eligible are employees engaged in aneconomic strike which commenced less than 12months before the election date and who retainedtheir status as such during the eligibility period andtheir replacements.Those in the military services ofthe United States may vote if they appear in personat the polls. Ineligible to vote are employees whohave quit or been discharged for cause since thedesignated payroll period and employees engaged ina strike who have been discharged for cause sincethe commencement thereof and who have not beenrehired or reinstated before the election date, andemployees engaged in an economic strike whichcommenced more than 12 months before theelectiondate and who have been permanentlyreplaced.Those eligible shall vote whether or nottheydesire to be represented for collective-bargaining purposes by International Brotherhood ofBoilermakers,IronShipbuilders,Blacksmiths,Forgers&Helpers,AFL-CIO.9See, e.g,Harvard Coated Products Co.,156 NLRB 162.4MemberJenkins, forthe reasonsstatedby the TrialExaminer,does not agreethatthe interrogation of Bourgeios wascoercive,or that the election should be set aside,and would,accordingly,affirm the Trial Examiner on these issues.TRIAL EXAMINER'S DECISIONJOHN M. DYER, Trial Examiner: The InternationalBrotherhoodofBoilermakers,IronShipbuilders,Blacksmiths, Forgers & Helpers, AFL-CIO (herein calledthe Union), filed an 8(a)(1) and (3) charge against M & WMarineWays, Inc. (herein variously called theRespondent, the Company, or M & W) on August 30,1965,'allegingthat on that day Respondent dischargedErnest Jones because of his membership and activities inbehalf of the Union and that by other acts and conductRespondent interfered with and coerced its employees. Onthe following afternoon, August 31, the Union filed apetitionforan election in Case 15-RC-3203, andcontemporaneously filed a form entitled "Request toProceed," so that the representation case could go forwardand not be blocked by the charge. On September 28, theUnionandRespondent entered into a stipulatedagreementforaconsentelection.According toRespondent's counsel,on that date he first learned theUnionwasassertingthatJesse Ortegahad beendiscriminatorily discharged. Respondent'scounsel in aletter to the Regional Office dated October 7, 1965, statedRespondent had been assured on September 28, that anamended chargeallegingthe discriminatory discharge ofOrtega had been filed together with an additional Requestto Proceed waiving the allegation of Ortega's discharge asa possible later objection to the election; but that onOctober 7, it learned that neither an amended charge noran additional Request to Proceed concerning Ortega'sdischarge had been filed. Respondent protested andasserted it was proceeding on the assumption that theJones and Ortega discharges were waived by the Union inproceeding with the representation case. On October 8,1965, the Union filed an amended charge addingJesse Ortega's namebut leaving the date of discharge forbothOrtega and Jones as August 30.2 The Unionsimultaneously filed an additional form Request toProceed.3On November 10, 1965, a Board election was held, inwhich 14 votes were cast for the Union, 40 against, and 3ballots were challenged. By letter dated November 12, andreceived by theRegionon November 16, the Union filedobjections to the election. Following an investigation, theRegional Director, on February 28, 1966, issued his reporton objections recommending to the Board that a hearingbe held to resolveissuesraised by the petitioner'sobjection concerning a speech made by Respondent'sGeneral Manager Wall shortly before the election, andconcerning issues ofinterrogation,spyingon unionactivities,threatening employees with plant closure,requestingemployees to report on activities of otheriUnless otherwise given, all dates hereinoccurred in 1965.2The complaintand testimonyestablishthattheOrtegaterminationoccurred September 3.3The body ofthe Requestto Proceed (Form NLRB-4551) is asfollows-The undersigned hereby requeststhe Regional Director toproceedwith the above-captionedrepresentation case, notwithstanding the chargesof unfair labor practices filed inCase No. . It is understoodthatthe Boardwill not entertainobjections to any election in this matterbasedupon conductoccurringprior to the filing of the petition.It is self-evident that this form containsno language which couldbe interpreted as a waiverof any events which occurred after thefiling of thepetition M & W MARINEWAYS, INC.employees,andthediscriminatorydischargeofJesse Ortega, all of which, with other alleged misconduct,were alleged as 8(a)(1) and (3) violations in the complaint inthis matter issued on the same date. The Regional Directorrecommended that a consolidated hearing be held on therepresentation and unfair labor practice cases.On April 12, the Board adopted the Regional Director'srecommendations and ordered the consolidation of the twocases noting that Respondent's argument concerningwaiving of certain conduct was without merit since underBoard rules conduct occurring after the filing of thepetition can be urged as objections.Respondent's answer which admitted some events, suchas the discharge of Ernest Jones, the granting of raises inNovember 1965, and the termination or departure ofJesse Ortega, denied that any of its conduct or actionsviolated the Act.At the April 20-22, 1966, hearing, all parties were givenfull opportunity to examine and cross-examine witnessesand helpful briefs have been received from the GeneralCounsel and Respondent and have been considered.On the record in this case, and on my evaluation of thereliability of the witnesses, based both on the evidencereceived and on my observation of their demeanor whiletestifying and while present in the hearing room, I makethe following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENT AND THE LABORORGANIZATION INVOLVEDRespondent is a Louisiana corporation with its principalofficeand place of business in Plaquemine Parish,Louisiana,where it is engaged in the building andrepairing of barges, tugs, and ships at its location on theHarvey Canal. Respondent annually purchases in excessof $50,000 in steel products from companies locatedoutside the State of Louisiana, which products aredelivered to it. Respondent annually performs servicesvalued in excess of $50,000 for companies engaged ininterstate and foreign commerce.Respondent admits the above facts and I find andconclude that Rcspondent is engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.The International Brotherhood of Boilermakers, IronShipbuilders, Blacksmiths, Forgers & Helpers, AFL-CIO,is a labor organization within the meaning of Section 2(5)of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA. Background and IssuesCharles Wall is the generalmanagerof Respondent, itssecretary-treasurer,and with Murph, the principal ownersof the Company. A second company, known as Walmurco,apparently was started around March 1965, by Wall andMurph, with Wall as the generalmanager andpresident.Wall is the operating head of bothcompanies.Walmurco'slocation is some distance from M & W, on the HarveyCanal.Walmurco's drydock was built at the M & W yardusingWalmurco employees and M & W employees as theywere needed, so thatsomeM & W employees were under193Walmurco supervision on occasions. O. C. Frey is thesuperintendent at M & W. "Buddy" Canulette was madethe operating manager at M & W after Frey went toWalmurco. Under both Frey and Canulette are varioussupervisors and some nonsupervisory leadmen.Ernest Jones, the initial alleged 8(a)(3), was hired byO. C. Frey, at the M & W shipyard in 1963. After workingsome 3 or 4 weeks, Jones was badly burned in a shipboardfire at M & W. Canulette pulled Jones from the fire andextinguished Jones' flaming clothing. Jones nearly died asa result of his severe burns and was in the hospital severalmonths and home approximately 7 months, returning towork in the late summer of 1964. While in the hospital,Joneswas visited on a number of occasions byCharles Wall and the two discussed some of theirbackground, including Jones' earlier history as a unionorganizer and his attempts to organize unions in a numberof companies, including some in the New Orleans area. Inlatter 1963,Wall was hospitalized for about a week andhad the room across the hall from Jones, leading to moreconversation between the two. Jones' badly burned legscaused him discomfort since they were weak and sensitiveto heat. On his return to work, Jones would sometimesmention to supervisors that particular jobs caused himdiscomfort because of the position in which he had tostand, or because of the amount of heat present. Jones didsecond or third class welder's work4 and was apparentlypaid second class wages.Pertinent to an interpretation of the facts in this case, isan attempt to understand the personality of Ernest Jones.His deep, raspy voice, his speech, his ample size andgeneralmannerisms, remindedme of braggadociocharactersportrayedby the deceased movie actor,Wallace Berry. If allowed a chance to give a long answer,Jones would expand and expound on the theme of histestimony, adding depth and character to it by injectingdescriptive phrases or comments. His testimony wassomething he apparently had in mind as a whole picture,which he needed to present as a whole. Where histestimony was interrupted by questions or an objection,the style was broken, and the flavor lacking, but whenallowed to expand, Jones was a master storyteller. Forexample he expanded on his original description of variousarguments he testified he had with Wall by injecting thatWall had called him a communist and adding that Walltold him to go to the Labor Board. Such additions totestimony conceivably could come about as a result ofrevived memory from going continuously over a happeningand recalling additional facts, particularly if the testimonyaccorded with objective facts or was corroborated byothers. But such is not the case here.Respondent's witnesses, one after the other, agreedwith some of the minor facts Jones provided, but disagreedentirely with most of the major facts on which his caserests. Jones, for instance, claimed he was a good welderand never received any criticism concerning his work.Several Respondent witnesses discussed Jones' poor workand the criticism and suggestions offered to him. In fact, awitnesswho testified for theGeneralCounselcharacterized Jones' work as among the worst in the yard.Jones' talkativeness, of which Respondent's witnessescontinuouslycomplained,was evidenced by Jones'garrulous testimony and his ability and penchant for4Second and third class welder's work consists mainly ofwelding on flat and sometimes vertical surfaces. First class workincludes welding overhead or in any position. 194DECISIONS OF NATIONAL LABOR RELATIONS BOARDexpressinghimself fulsomely. In addition, objectiveevidence, such as Respondent's records relating to hisdates of work and raises did not agree with Jones'recollection. Jones wassitting inthe hearing room asRespondent's witnesses testified about his shortcomings.Jones, who started his testimony as a supremely confidentman, appeared more and more restless as the hearingproceeded, and he visibly slumped, with his face showinghis discomfort. He appeared at times to rally, but to me, onthe whole, appeared shaken by the critical testimony.Perhaps, the final blow to Jones' credibility wasadministered by Jones himself. He admitted during cross-examination that he had a very poor memory and statedthat when something important happened to him, he wouldtake notes, since taking notes made him remember theincident.He stated that he took no notes whateverregarding any of the events concerning which he testified,and relied entirely on his self-described poor memory.Jesse Ortega is a welder who had worked forRespondent about 2-1/2 months at the time of histermination.Ortegaevidencedsomedifficultyinunderstanding some of the questions put to him, adifficulty which might be ascribed to his Spanish lineageand to his greater familiarity with the Spanishlanguage.Ortega was a fairly straightforward witness and histestimony and that of Supervisor Frey concerning histerminationare not irreconcilable.Essentially there are three issues presented by theseconsolidated cases:1.Were Ernest Jones and Jesse Ortega terminatedbecause of their individualunion activities?2.Did Respondent's agents coercively interrogate andthreaten its employees and did theraisesitgranted inNovember 1965 violate Section 8(a)(1) of the Act?3.Did the termination of Ortega, the grantedraises inNovember 1965, and other alleged 8(a)(1)actions, incombination with a speechgivenby General ManagerWall, inhibit the employees' freedom of choice in therepresentation election?B. Jones' DischargeJones acknowledged that "Buddy" Canulette knew hewas a union member when he first came to work, since heand Canulette had both worked at Todd Shipyards, where,Jones states, he was the chief union steward. Heacknowledges also that Mr. Wall learned of his unionaffiliations during the time he was in the hospital. Jonestestified that in March 1965, "Buddy" Canulette fired him,stating that he couldn't do the work. He followedCanulette to the office saying he wanted to see Wall andWall joined them. He states he told Canulette he was a liarif he said he had ever squawked about his work, that Wallwas looking for a fall guy, since Wall thought Jones wastrying to bring in a union, but Wall was wrong. HetestifiedWall said that maybe Jones wasn't going toorganize them but he was going to set up Martin, the unionagent, to-do so. Jones claims that he told Wall he had nointention of bringing the Union in on him then, and theywalked back into the office where he told Wall all the goodparts about having a union. He states he told Wall that hewas not after his shop as much they were after theAvondale Shop and that he would put the Company "onice" if Wall would promise to give the men a vacationafter 1 year's service, recognize seniority, and hire somedischargees from the Avondale Shop. Jones says he toldWall that this arrangement was to be just between the twoof them, and if the boys "moved" (by which he meant if theemployees started organizing a union) he couldn't doanything about that. He states Wall said he didn't want tobe a martyr, would think about it, and would haveCanulette put him back to work. Jones saw Canulette wasput back to work and a week or two later told Canulette"Now since I have been fired and I am back to work I wantmore money" and Canulette stated he would see what hecould do about it. After hearing nothing for 2 weeks, Joneshad a conversation with Wall and told him that he neededmore money. After some discussion he states Wall said hewould talk to Canulette about it and he got his raise a weekor two later which would have been mid-April according toJones' time estimates. Jones said he told other employeesthat he was responsible for their getting a raise shortlyafter this, since he had spoken up and gotten his raise.Jones testified that prior to his discharge by Canulette,William Melancon, a supervisor, whom Jones called apusher, tried to discharge him on several occasions. Hestates that he told Melancon that he would have to getCharlie Wall or "Buddy" Canulette to back'him up that hewas fired, that he wouldn't take Melancon's word for it.Jones also stated he felt that it was on his recommendationthatMelancon was relieved of his supervisory duties. Inanother conversation with Wall, Jones says he asked Wallwhy he didn't hire two men from Avondale. He states Wallsaid the two men wore union badges. Jones states he toldWall that he was supposed to help the men and since hewas "on ice," he had conditions to live up to. He statesthat after talking to Wall, he talked to Canulette, tellinghim that he was to hire two men, the Perkins boys. Hestates that Canulette told him he would hire them andJones should have them there by 8 o'clock the followingmorning and to be sure to keep the shop "on ice." Hestates on the following day he saw Wall and told him thatthe Perkins boys had gotten a job elsewhere.Jones' next declamation is that in June he asked Wallwhy he had not posted a notice regarding the vacations,since he and Wall had agreed on a company policy. On thesame day Wall put up a notice stating that the policy wasto give a 1-week vacation to 4-year men and to drop therequired 1 year each successive year until the 1-year menwould get a 1-week vacation. Jones states that he took a 2-week vacation the same week this notice was posted. As tothe agreement about vacations Jones said that shortlybefore he got his raise, he had a conversation with Wallabout vacations, in which he referred to a commitmentWall made to give the 1-year men a vacation, and that he,Jones, had already told all the 1-year men that they weregoing to get a vacation. After his 2-week vacation, Jonesstated work was slack at M & W and he asked for anadditional 2 weeks off, at which time he went to work foranother employer named Buck Kreibs. He states that afterreturning from this employment he had an occasion toshow Charlie Wall his check stub, that he made $3.39 anhour, or 66 cents an hour more than he was making at M &W He states he told Wall that Wall had treated him goodbut they treated him well over at Buck Kreibs and paidhim a lot more and if the opportunity ever came for him togo there, he would leave M & W and go to work for Kreibs.He says he also told Wall that he needed a raise since hecould make so much more at Kreibs. According to Jones,Canulette told him on Friday, August 27, that he wasgetting his raise.Jones' story of the discharge is that on Monday,August 30, after getting Hill's approval for a change in hisjob assignment, Hill came to him a few minutes later anddischarged him. He states, he said to Hill, "Oh, this old M & W MARINEWAYS, INC.thing again," and went to see Charlie Wall concerning hisdischarge. Jones testified that when he came from hisvacation, the Union started organizing M & W, and that hefound an occasion at that time, a month prior to thisdischarge, to tell Wall that the Union was breathing downhis neck and he was no longer "on ice." On reaching theoffice, Jones states he asked Wall if he wanted the doorclosed and that Wall then called him a ". . double-crossing ...." He answered by reminding Wall he hadwarned him 3 or 4 weeks previously that the Union wasfixing to take him, and Wall said that Jones was supposedto keep the Union out. Jones replied that he didn't organizeit.After more strong language between the two, Wallordered him off the property.Taken by itself Jones' testimony would make a forcefulcase that he was discharged for not preventing the Unionfrom coming into the plant. But when his story is placed inthe context of other events, large gaps appear which makeitevident that the story is not completely true. Jones'testimony, of necessity, makes it clear that Jones felt hewas a big man in the Company with sufficient leverage todictate policy to General Manager Wall and that his jobwas perfectly secure. Jones' testimony also indicates hefeels he is one of the union leaders and could decide unionpolicy as well.Respondent's view of Jones makes a completelydifferent picture. According to O. C. Frey, he considereddischarging Jones because of his poor welding prior toJones' accident in the fall of 1963. Canulette said that thesupervisors underneath him complained regularly aboutJones' poor work and that he decided to discharge Jonesearly in 1965 for sloppy work Jones had done on a barge.After welding, the barge was tested with air pressure, andthe number of air leaks was so enormous, he told Jones hewas fired, took him to the office, and told the girl to makeout his time. He denied ever praising Jones' work, sayinghe only tried to encourage him to do better In the office,Jones complained to Wall that Canulette fired him, Wallsaid that he was fired and Canulette left the office. Walltestified that this discharge took place in January 1965,and he placed the time by personal events which occurredat that time. According to Wall, Jones showed him hisburned legs saying, "They are trying to fire me, I can'twork nowheres else" and asked what Wall would do aboutit.Wall told him he would speak to Canulette and for Jonesto go back to work. Wall did not remember the particularsof any further conversation between them, and deniedJones had threatened to go to the Labor Board, stating thatifhe had been so threatened, it would have been hisnatural reaction to tell Jones to go to the Board. WhenJones returned to Canulette, he told him Wall said to puthim back to work. Canulette told Jones to wait and went tothe office to see Wall. Wall told him he felt responsible forJones' burned legs and to tolerate Jones and try to workhim, since Jones couldn't work any place else. Wallcorroborates this conversation. Canulette told Wall it wasa big pill to swallow, since he was continually receivingcomplaints from foremen about Jones' work. Canulettereceived a number of complaints from Melancon thatJones butchered frames when he was working. He toldMelancon there was nothing he could do about firingJones, sinceWall felt responsible for Jones' physicalcondition and they should put up with him and keep himworking. After that, when Melancon complained aboutJones' work, they would shake their heads and keepworking him.When Sam Hill replaced Melancon, Hillcomplained to Canulette on the average of twice a week195about Jones' poor work. Canulette told Hill that Wall feltresponsible for Jones' physical condition, that theycouldn't do anything about him and since Wall wanted tokeep him on, they would just have to work him as best theycould. Supervisors Hill, Frey, and Cedatol and fellowemployeeMitchell, all testified to the poor quality ofJones' work. All the men agreed that Jones was usedmainly on flat work and in places where he couldn't do toomuch damage.Jones placed a number of conversations regarding theUnion with Wall in March and April prior to the time thathe received his raise from $2.63 to $2.73. Jones was notpositive as to the dates. The employment records showthat Jones received this 10-cent raise on February 28. Thisobjective evidence corroborates Respondent's testimony.Therefore all of the conversations which Jones testifiedtook place in March or April, if they in fact occurred,preceeded February 28. Thus all of Jones' conversationswithmanagement prior to his raise, would have takenplace more than 6 months before the initial charge wasfiled, so that even if Jones were credited, Section 10(b)would preclude findings of violation here. The raise Jonescontends he got on the last full day he worked, August 27,is not shown on his payroll record.In considering Canulette's discharge of Jones, there isno particular reason advanced by Jones or the GeneralCounsel as to why Canulette would have picked the firstmonths of 1965 to discharge Jones because of his unionaffiliations.Jones' union predilections were known toRespondent long before this date and so far as the recordshows, neither Jones nor anyone else had started anyorganizing campaign or other union activity which wouldhave prompted the "Union oriented" discharge Jonesclaims occurred. It is not until after this discharge thatJones testified he started to talk a deal with Wall aboutkeeping Respondent "on ice." Therefore, Canulette'sattempted discharge at that time had no antiunioninspiration, but must have been motivated by Jones' poorwork as Canulette testified. Hill and Wall agree that onAugust 30,Wall was telling Hill he had to get moreproduction.Hill toldWall he couldn't because he hadpeople on his payroll who couldn't do the work. When Wallasked why he didn't do something about it, Hill said thathe couldn't. At this time Jones walked up and said hewanted to change jobs because his assignment botheredhis legs. After Hill permitted him to do so, he pointed toJones as one of his main problems saying it was impossibleto fire him and asked Wall what Jones had on theCompany or on Wall that kept them from firing him. Wallsaid Jones had nothing on the Company or him, but that hefelt sorry for Jones since he had been hurt in the fire, andthey kept him on since he needed a job. Hill retorted thatWall's feeling sorry for Jones didn't help Hill when Wallcame around asking why the work wasn't being done. Wallsaid that since Jones showed him his check fromBuck Kreibs, it was evident that he could find workelsewhere and it was no longer necessary to keep him outof sympathy. Wall told Hill he could discharge anybodythat wasn't doing his work. Hill requested assurance thathe meant what he said and upon receiving it, immediatelyleft to discharge Jones. On August 30, nothing of anyimport concerning the Union had occurred which wouldhave raised a question about the Union coming in at thattime.Jones testified that several weeks before hisdischarge he told Wall that the Union was "fixing to comein on him" and that he was no longer "on ice." If Jones' 196DECISIONS OF NATIONAL LABOR RELATIONS BOARDstatement is true then Wall would have had no reason todischarge him on August 30, since nothing occurred on, orimmediately before, this date to bring it up. Jones seeks totake care of this discrepancy by stating he reminded Wallthat he told him earlier he was no longer "on ice." Latethat day the initial charge was filed in Jones' behalf, but itwas not until the following day that the representationpetitionwas filed. So Respondent, other than Jones'alleged conversation withWall, would not have beenapprised of the Union's readiness to move on it, until itreceived a copy of the petition. Thus there is no unionaction or reaction shown to have pulled the trigger ofJones' discharge and we are left with Jones' poor-qualitywork as the only reasonable cause for the termination.I have no doubt but that Jones talked about the Union anumber of times to a lot of people, including GeneralManager Wall, while he was working at Respondent. Walltestified Jones was always saying something about theUnion to him and talked to him so many times, he paid noattention, not knowing what to believe Jones could orwould do, except for his knowledge that Jones did havesomething to do with the Union. Jones' statement that hehad made a deal with Wall that the 1-year men were to geta vacation is contradicted by the vacation notice whichwas put up, and Jones' statement that he told Wall to putup the notice the week he, Jones, took his vacation, isdisproven by Jones' employment records which showJones took his vacation (a 2-week leave without pay) fromJune 20 to July 5, or more than a week after the vacationnoticewas posted.Again the objective evidencecorroborates Respondent and disproves Jones' testimony.Similarly, Jones' 2-week time off to work for Buck Kreibs,ended in August, the week prior to his discharge, and notearlier in July as his testimony sought to establish.IfWall ever thought that Jones might organize him, hehad no reason to become suddenly fearful on August 30,1965. He had known for a period of nearly 2 years thatJones was a union protagonist who had tried to organizevarious companies for which he worked. There were noovert union acts performed by Jones or by anyone else ineither the winter of 1965 or on August 30, to cause Wall tosuddenly decide that Jones had to be discharged. Simplystated, Jones' testimony does not hang together whenmatched with the remaining testimony and with objectiveevidence and it appears that Jones is attempting tofabricate a case rather than present objective facts whichmake a case. His case in essence is that he was mistakenlydiscriminatorily discharged for bringing in the Union,although he had sought to keep it out. It may be that Jonesis convinced this was the reason he was discharged and itisbecause of this that he testifies as he does. But thetestimony presented does not show this to be the case.One additional example of his testimony failing, sinceobjective evidence denies it, was that Jones testified therewas a general raise of 11 cents a man after he got his 10-cent raise in what he termed April, actually February 28.On cross-examination, Jones stated his testimony in thisregard was based only on his remembrance of goingaround telling the men that they got such a raise.Objectively, the list of all raises granted employees,Respondent's Exhibit 6, shows there were 14 raises givenin February, all of which preceded Jones', and 13 raisesgiven in March. Seven of these took place on March 1, theday after Jones' raise, six of which were for lower-rankedemployees who were raised 12 to 16 cents an hour and oneof a higher-ranked employee. The other March raiseswere; one 11-cent raise on the 14th, a 15-cent raise onMarch 20, and four raises on March 29 of 10 or 15 cents.It is possible thatin anattempt Jones felt warranted tokeep or solidify his job, Jones may have offered to keep theUnion out of Respondent; but it is improbable to conceivethat Wall would have relied on such a promise from Jones.As Wall stated, it was impossible to know what Jonescould or would do. The examples of Jones' boasts bear outWall's observations. From my observation of the witnessesand their demeanor and from their testimony, I cannotcredit any portions of Jones' testimony which is notcorroborated either by other witnesses or by any objectiveevidence. Jones is familar with Unions and apparently hadsome familiarity with Labor Board proceedings, and Ibelieve that Jones' testimony was predicated by what hefelt was necessary to prove a case of discrimination. Therebeing no corroborative testimony to establish that Joneswas discriminatorily discharged, and in fact, all thetestimony which is corroborated establishing that therewas no discrimination, I am obliged to make that finding.C.The Alleged Discriminatory Discharge of Jesse OrtegaJesse Ortega, a welder, worked for Respondent under"Whitey" Frey for about a month and under Canulette andother supervisors for the balance of his 2-1/2-monthtenure. According to Ortega, his union activity consistedof signing a union card in August, attending some unionmeetings, and getting three or four others to sign cards.Witnesses for Respondent described Ortega as a goodwelder who spent a lot of time off his job either getting"cokes" or talking to other men. The version of theconversation which led to the discharge of Ortega, issubstantially the same whether given by Ortega or by Freyas corroborated by Jacobi. All of Respondent's witnessesdenied having any knowledge that Ortega was favorabletowards or working for the Union. In fact, most ofRespondent's witnesses and some of General Counsel'switnesses state that other employees were known as unionadherents or leaders rather than Ortega.To establish company knowledge of Ortega's prounionsentiment, General Counsel offered the testimony of twowitnesses. Jacobi originally testified that Ortega's namewas brought up in a conversation with Supervisor Frey as aunionsympathizer. Jacobi was unsure whether thisoccurred while employees were wearing union buttons ornot, but was sure Ortega's name was not mentioned withthe names of Dufrene and Bourgeois whom Frey predictedwould have a limited term of employment if the Unioncame in. Jacobi said the men had discussed who might beinvolved in the Union and Ortega's namewas mentionedthen, but the testimonyisnotclearwho brought upOrtega's name in Jacobi's conversation with Frey. Jacobiindicates that in the conversation when Ortega wasnamed, Frey said something about changes around theyard. It is not clear whether there was one or moreconversations in which Frey said Wall would close theplant if the Union came in. The most I can, with certainty,conclude is that in a conversation, somewhere around thetime union buttons were worn, either Frey or Jacobibrought up Ortega's name and Jacobi said he heard Ortegawas for the Union.Bourgeois testified on directexaminationthat 3 to 4days before Ortega was discharged, Frey asked him ifanyone had spoken to him regarding the Union, that hereplied no, and Frey asked if he knew Jesse Ortega. He M & W MARINEWAYS, INC.replied,he didn'tknow himwell and Freysaid"I think heis one of the instigators."On cross-examination,Bourgeoisstated thatFreydid not mention Ortega's name butnodded towardsOrtega, and Bourgeois makes no mentionof theinstigator statement.Shortly aftermaking thisstatement,Bourgeois changed his testimony to state thatFrey, afteraskingif he knew Ortegaand receiving thereplynot very well, said,"I think he is going to be theinstigator."Bourgeois was then shown the affidavit he hadgiven to the Boardinwhich he said Freycame up to himand askedif any ofthe men talked to him about the Union;that he repliedno one has and thatFreymotioned in thedirectionof Ortega.Bourgeois was further cross-examinedas to a statementhe hadgiven to Respondent'srepresentatives in which he said he had no reason tobelieveOrtegawas fired because of the Union and that theonly timethe Unionhad ever been mentionedto him byFreywas in a completely different conversation.As to the Jacobiconversations,Ibelieve that on oneoccasion he andFreydiscussed a number of people whomight be union sympathizers and in discussing variouspeople, Ortega's name was mentioned.Ido not believethatFreytoldBourgeois that Ortega was one of theinstigators.Sucha flat statement when contrasted with hisstatement to the Board,his statements to Respondent'scounsel,and the contradictions in his testimony,make itappear to be an afterthought.Therefore, I do not believethat Respondenthad knowledge of Ortega'sunion activity,except forthe random appraisalby Frey andJacobi thatOrtegamight be sympathetic to the Union.The paucity ofRespondent'sknowledgeofOrtega'sminimal unionactivitypersuades me that union considerations were not apart of the reasonsfor Ortega's termination.Respondent's testimonyregarding Ortega asexpoundedby Canulette, Cedatol, Frey, and Hill,was that Ortega wasa capablewelder who would doexcellent work as long ashe stayedon his job.The problemwith Ortega accordingto these fourRespondent witnesses was that Ortega wouldleave his job at the slightest provocation to go getsomething to drink and would invariably try to get othermen to go with him. Again according to Respondent'switnesses,he was warned time after time that if he wantedto go geta coke,to do so and comeback,but not to takepeople with him. Canulette testified that on one occasionOrtegawas stationed beneath a barge to weld leaks in theplates which wereto be found by floodingthe interior ofthe bargewithwater.Wherethe water leaked through,thereOrtegawas to weld.AftertellingOrtega preciselywhat todo, thewater test was startedand Canulette yelledfor Ortegato start welding and not getting a response wentunderneath the barge and found Ortega missing.Canulette searched for him and found him drinking acoke. Ordered backto the barge,Ortega was not able tomake the welds sinceby that timeenough water was in thebarge to build up a head of pressure on the holes.Canuletteand the supervisors underneath him attemptedto keep Ortega by himself wherehe could not talk with, orpossibly influence other men to go with him when he wenton a break.WhenOrtega was loanedto Frey,he was toldby Canulette of Ortega's predilections for leaving the jobfor cokesand for talkingand fortaking other men withhim. On theday ofhis termination Ortega was working forFrey. Freytestified that in the amount of time Ortega wassupposed to have been working,he could have produced30 to 40 feetof weldingbut had producedonly 10 feet.From testimonyadduced byRespondent,it is apparent197that Ortega was not at his job on three or so occasionswhenFreymade his rounds to check thework.Ortegastated that on the final occasion after going to thebathroom and on hisway back, Freywhistled for him tostop, asked him wherehe had been,but apparently didn'tbelieve his answer.Ortega statedthat Freysaid he was notsatisfied with hiswork,didn't believe that he was doing hisjob, and that he was loafing. Ortega and Frey thendiscussed whether Ortega was working at his best or not.Freytestified he told Ortega that he would have to dobetter than he had been doing and Ortega said that he wasdoing the best hecould.Ortega testifiedthat Freytold himhe wasn't satisfied with his work and wanted him to knockitoff.Ortega said he asked ifFreywanted him to pick uphis things and that Frey saidyes. According to Jacobi whooverheard most of the conversation,Freytold Ortega thathe would have to do substantially better or he would haveto knock himoff. Ortegasaid that he was doing the best hecould and askedif Freywanted him to roll up.Frey said ifhe couldn'tdo any better he might as well roll up. Ortegasaid he would roll upand Freyreplied,"All right then youaredischarged."Freycorroboratesthisdischargestatement.The weakevidence of Respondent'sknowledge ofOrtega's minimal union activity coupled with the nature ofthe discharge and the corroborated testimony of Ortega'swork habits,prevents any finding that Ortega wasdischarged in violation of Section 8(a)(3) ofthe Act.D. The Employer'sWage Increases of November 15,1965The complaint alleges that Respondent granted wageincreases in latter November 1965 for the purposes ofdefeating the Union's organizing efforts and to discourageunion and other concerted activities of its employees.There are no allegations in the complaint concerning anypromises of wage increases if the Union were kept fromthe plant,nor any allegations that wage increases weredenied because the Union was on the scene. As supportingevidence,the General Counsel relied mainly on the factthat a large number of wage increases were granted toemployees on November15, 1965,during the period whenthe Union was filing objections to the election,which factRespondent admitted in its answer.Respondent's answeradded that the wage increases were granted subsequent tothe representation election of November 10, which theUnion lost,and denies that the reasons for the increaseswere as alleged by the General Counsel.Respondent'sExhibits 6 and 14 contain the wageincreases that were granted to all employees at M & Wand at Walmurco from January through December 1965.Respondent'sExhibit 14, the Walmurco payroll exhibit,shows that Walmurco's first payroll was in March 1965,and the first raises granted to Walmurco employees wereinMay when seven employees received wage increases.Wage increases for the Walmurco employees from Junethrough August are comingled with the M & W raises inRespondent'sExhibit 6. In September there was oneWalmurco increase, another inOctober,four inNovember,and none in December.Respondent'sExhibit 6, the M & W payroll exhibit,shows 2 increases in January,14 in February,13 in March,16 in April,8 in May, 3 in June, 7 in July, 5 in August, 7 inSeptember, 8 in October,37 in November, and 1 inDecember.Of the 37 M & W employees who receivedraises on November 15, 5 days after the union election, 8employees had received 1 raise during the period of299-352 0-70-14 198DECISIONS OF NATIONAL LABOR RELATIONS BOARDJanuary to November 15, 11 had received 2 raises, 4 hadreceived 3 raises, and the remaining 14 received only this 1raise in that year.Itappears from Respondent's Exhibit 6, that some ofthe wage rates for various work classifications were raisedby this November increase, such as the apparent previoustop rate for a first class welder going from $3.26 to $3.35.In explanation of why so many people were raised in thisone period, Respondent's witnesses Canulette and Wallcredibly testified that during the period of the unioncampaign, they had been counseled by their attorneys tohold merit increases to a minimum and that they followedthis advice. Both men also credibly testified that followingthe hurricane which caused severe destruction in the NewOrleansareainSeptember,repairingandnewconstruction work, together with an increase in work fromother I sources such as NASA, and more work in theshipyards, resulted in the manpower situation, which hadbeen reasonably free, becoming very short and they wereforced to compete wagewise to retain their skilledworkers.Itmay also be noted that Respondentpresumably had not received copies of the ChargingParty's objections to the election at the time the raiseswere instituted. The objections to the election althoughdated November 12, 1965, show from the time stamp thattheywerereceivedby the Regional Office onNovember 16,1965.The deciding factor in this situation, however, is thatthere appears to be no indication from any independentsource that the purpose of the raises was other than asexplained by Respondent. General Counsel urges thatManager Wall's speech on November 8, a week beforegranting of these raises, in which Wall stated thatRespondent was paying the second highest wages on thewest bank of the Harvey Canal, and would continue to paythe highest possible wages, but contrary to the unionpropaganda would not pay more unless it was possible todo so, illustrates that the purpose of the speech was todemonstrate the futility of choosing a union, sinceemployees were told they couldn't get a raise, and thenwere granted a raise a week later with the consequentinference that the raise was a reward for rejecting theUnion. General Counsel contends that this was a generalwage increase and that Manager Canulette so testified.But as noted above, an analysis of this wage increaseshows that some rates were raised but that not all theemployees got raises although approximately 55 percent to60 percent of the employees did. This is not a general wageincrease but a large number of merit increases plus somewage rate revisions. I must presume that these raises wereon a merit basis and because of the competition for skilledlabor in that area there being no testimony to indicateotherwise. I could not presume, without additionalindependent evidence to show this wage raise was used todiscourage union organization, that is something exteriorto the actual happening itself, that this wage raise was forsuch a purpose. The fact of a wage raise in and of itselfdoesnotcreatean irrebuttablepresumptionofdiscrimination or antiunion motivation in granting it at thatparticular time. Certainly the explanation advanced isreasonable and if the fact of a wage raise occurring at thatparticulartimewasconsideredasarebuttablepresumption, it has now been rebutted. Accordingly I findthat the wage increases granted by Respondent onNovember 15, 1965, were not granted for the purpose ofdefeating the union organizational efforts or to discourageunionor other concertedactivities.E. Alleged Interrogations and Threats"Buddy" Canulette testified that when Jones and Stowewere hired he knew they were union members and afterhiring Mitchell, Odenwald, and Parker and observing thatthat the manner and style of their work indicated theywere from the construction field, and verifying this fromtheir personnel records, he concluded that they were orhad been union members. Canulette testified he hired anumber of employees who had worked at the ToddShipyards, which he knew from having worked there to bea unionoperation.Odenwald testified that Canulette spoke to him onceabout the Union prior to the election, acknowledging theconversation possibly took place in August since itoccurred before Wall's first speech to the employees ofSeptember 3. He said Canulette questioned him as to whathe knew about the organization of the Union and who wasinvolved in it. Odenwald denied to Canulette that he knewanything about the Union. Canulette testified that theconversation between himself and Odenwald occurredsubstantially as Odenwald related it.James C. Mitchell testified on direct examination forboth the General Counsel and Respondent in thepresentation of their respective cases. Mitchell testifiedthat Canulette asked him how he felt about the Union andhe replied he didn't feel he could talk about it. Canuletteverifies that this conversation took place, and says itoccurred prior to Respondent's first consulation with itsattorney on September 2. Mitchell said the conversationoccurredinmid-September, prior to a speech he heardWall give, and although not identifying the written versionofWall's first speech, he remembers phrases whichappear in this speech I conclude that the conversation asdescribed occurred sometime prior to September 2, and inthe context of other Canulettestatementsconclude itoccurred in the latter part of August.EmployeeStowestatedthataboutmid-AugustCanulette told him he heard that Stowe was going to "pullthe yard" (strike) and he answered he didn't know aboutthat. He stated Canulette asked what was going on, and hereplied that the Union was coming in strong. Canuletteasked him how many union cards were out and Stowereplied he didn't know exactly, but the Union would win byabout 3 to 1. He states Canulette also asked him who wasbringing the Union in and whether he was a union man. Hereplied that Canulette knew he was or he wouldn't betalking to him about the subject. Respondent's counsel didnot ask Canulette to deny or explain any of this testimony.Stowe also testified that later in the same day he heardHill and Canulette talking to Ernest Jones, during whichJones disclaimed any responsibility for the Union sayingthat he didn't bringitin.He states that during theconversation Canulette said the Company could not afforda Union. One or two days later, Sam Hill told Stowe he wasgoing to fire everybody that voted for the Union and Stowetold Hill he had been aunionmember for 25 years and togo ahead and fire him. Hill told Stowe to tell the peopleyou'll vote for the Union, but vote for the Company. Duringhis testimony, Hill was not asked by Respondent's counselto explainor deny Stowe's testimony.The questioning of Odenwald, Mitchell, and Stowe byCanulette was not for any legitimate purpose since asCanulette testified, he was sure they were union members.The questioning was not in an effort to respond to a unionrecognition request but from the words themselves was anattempt todelve into the unionorganization, to see how it M & W MARINE WAYS, INC.199had progressed, and who was leading it. Canulette'squestioning of Mitchell appears to be an attempt byCanulette to confirm his suspicions of Mitchell's unionsympathy.I find and conclude that Respondent, by its supervisorand agent, E. L. Canulette, violated Section 8(a)(1) of theAct by interrogating employees concerning their ownunion sympathies and activities and as to the unionactivities and desires of its other employees. As notedabove I have found that these interrogations occurred inmid- or latter August 1965, and therefore preceeded thefiling of the instant representation petition. I further findthatRespondent, by its supervisor and agent, Sam Hill,violated Section 8(a)(1) of the Act by his threat to dischargeemployees who voted for the Union. Hill's entreaty toStowe to tell others to vote for the Union but to personallyvote for the Company is not a violation of the Act. Since asnoted above, Hill's threat occurred prior to the filing of therepresentation petition, it will not be considered as part ofthe objections.The complaint also alleges that General Manager Wallviolated Section 8(a)(1) of the Act by interrogation andthreats in the first part of March 1965. Ernest Jonesoffered the testimony intended to substantiate theseallegations. In considering the Jones' 8(a)(3) allegations, Ihave indicated both the timing difficulty (Section 10(b))and my reservations as to Jones' credibility. The 10(b) datein this matter is February 28, 1965. Since Jones' testimonyis that his conversations with Wall occurred several weeksbefore he received a raise, and the records show hereceived the raise on February 28, and as I have indicatedsupra Iwill not accept Jones' testimony as credible unlessindependently corroborated, I can not find that Wallviolated Section 8(a)(1).Fred Jacobi, who was called as a witness both by theGeneral Counsel and Respondent, testified that a week or10 days before Ortega was terminated, Supervisor Freysaid that a lot of things could happen to change things inthe yard between that time and the election. Several timesFrey said that Wall would close down the yard if the Unionwas voted in and that the men would all be out of work,thatWall would not work the yard if it went union. Jacobialso testified that in his first speech Wall said he would notclose the yard whether the Union was voted in or not .5Jacobi testified that in mid-October, with no one elsepresent, he and Frey were discussing the Union and Freytold him that a lot of things could happen to change theprospective union victory. Frey asked him who hadmentioned the Union to him and he replied that two fellowemployees, Dan Bourgeois and George Dufrene, had. Freycontinued that something could happen to fellows such asBourgeois and Dufrene, that their days would benumbered if the Union got in.Frey testified that he had received instructions fromCanulette as to what he could and could not sayconcerning the Union. Frey testified that he was friendlywith Jacobi and considered him his right-hand man, andtalked to him about the Union in various conversations. Hedenied talking to Jacobi about Ortega but stated that hedid discuss how the yard might fare if they went union, butdenied saying the yard would close down if the Unioncame in. On cross-examination, Frey stated that afterreceiving the "do and don'ts" instructions, he listened tothe employees talking about the Union rather thaninitiatingconversations about it. On one occasion, Jacobimentioned to him the names of employees he thought wereparticipating in the Union, that they heard a number ofrumors and Jacobi told him that Dufrene and Bourgeoiswere union members.Where there is a conflict in testimony between Jacobiand Frey, I am constrained to believe Jacobi. Jacobi who isstillemployed by Respondent testified directly, andappeared to me to make an honest effort to state to thebest of his memory what occurred. I believe that Freyattempted to follow the injunction of the "do's and don'ts"in retrospect rather than at the time he was speaking toJacobi,and thus claimed that he did notinitiateconversations regarding the Union, although appearing tobe more than a willing recipient of whatever knowledge hecould gain from them. I accept Jacobi's estimate that theconversation concerning the possible plant shutdown tookplace a week or more prior to the time that Ortega wasdischarged, which means that it occurred prior to the timethe Union filed its representation petition and I cannotconsider the statement as part of the Union's objections. Ifind that Supervisor O. C. Frey's threat that unionsympathizers could be discharged, and that the plantwould close down if it went union and that Mr. Wall wouldnot operate the plant witha unionand his interrogation astowho were union members or sympathizers, violatedSection 8(a)(1).As to the October conversation between Jacobi andFrey, I find that Frey interrogated Jacobi as to who hadmentioned the Union to him and thereafter threatened thatthesenamed individuals' days would be numbered ifthe Union got in. The threat and the interrogation by Freyviolate Section 8(a)(1).DanielBourgeois testified that shortly before theelection, Supervisor O. C. Frey asked him how he feltabout the Union and he replied that it really did not matterbecause he did not know how long he was going to bethere.He stated that Frey asked him if Jesse Martin (aunion business agent), was involved with the Union atPlastic Applicators (another company not connected withRespondent)when Plastic Applicators closed down.Bourgeois replied no, that was another Martin who waswith the Teamsters' Union. According to Bourgeois, Freytold him he never figured him to be much of a union man.Frey testified that he first believed the union organizationwas functioning when some of his employees startedwearing union badges, and that to his surprise Bourgeoisand Dufrene wore badges. He stated that he had aconversation with Bourgeois shortly before the election inwhichtheydiscussedanothercompany,PlasticApplicators, which hada unionand whether M & W wouldorwould not benefit from aunionand Frey askedBourgeois his opinion of it and Bourgeois replied he didnot have much of an opinion.In the context of Bourgeois wearing aunionbadge, Ido not believe that a question by Frey as to Bourgeois'In his September 3 speech, Respondent's Exhibit 2, WallPlease be assured that , will not close down the yard becausestated that although Jones told him Ile thought Wall waswe may have an election. nor will I close down the yard if wedischarging hull because Jones was trying to organize a union, hebase a picket line, nor will I close down the yard if the Unionfired Junes because he was an unsatisfactory employee and theywins the electionall knew it As to closing the yard Wall said 200DECISIONS OF NATIONAL LABOR RELATIONS BOARDopinion of the benefits to be obtained from having a unionin a small plant, or asking if it was the same union thatwas at another plant, constitutes coercive interrogationunder the Act. Accepting that Frey did make suchinquiries of Bourgeois, I do not find them to violateSection 8(a)(1).III.OBJECTION TO THE ELECTION-Case 15-RC-3203Referring to the finding concerning the Octoberconversation between Jacobi and O. C. Frey,supra,this isthe single 8(a)(1) violation I have found which took placewithin thetimeperiod for considerationas anobjection tothe election herein. I have previously considered thespeech referred to in Objection 3(a) in connection with theraises granted by the Respondent on November 15, andfound that such raises were not violative of the Act. Thespeech considered by itself is not, nor was it alleged to be,violative of Section 8(a)(1). I do not find that the matters inthe speech specifically referred to by the RegionalDirector in his report on objections, would disturb thedesired laboratory conditions for an election. I further findthat the speech hasno materialconnection with the single8(a)(1) conversation between'Jacobi and Frey which tookplace in mid-October. It appears to me that a single 8(a)(1)conversation between one supervisor and one employee,midway in a 3-month campaign, with no indication that thecontents thereof were made known to any other employee,is an isolatedincident which could not be said to have anymaterialeffecton a campaign embracing over 60employees. I therefore find and conclude that there are nomaterial or substantialissuesof fact affecting Objections3(a) and 6 and that such objections are without merit.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThose activities of Respondent set forth in section II,above, which have been found to constitute unfair laborpractices in violation of Section 8(a)(1) of the Act,occurring in connection with Respondent's businessoperations set forth in section I, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V.THE REMEDYIthas been found that Respondent has engaged incertain unfair labor practices which constitute violationsof Section 8(a)(1) of theAct and itshall be recommendedthatRespondent cease and desist therefrom and takecertain affirmative action which is designed to effectuatethe policiesof the Act.On the basis of the foregoing findings of fact andconclusions and upon the entire record in this case, I makethe following:CONCLUSIONS OF LAW1.Respondent,M & W Marine Ways, Inc., is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.The Union is a labor organization within the meaningof Section 2(5) of the Act.3.By interrogating its employees as to their unionmembership, activities, or desires, and the unionactivities, membership, and desires of other employees; bythreatening to close its plant if the Union were voted in;and by threatening that employees would be dischargedfor engaging in union activities or for voting for the Union,Respondent violated Section 8(a)(1) and 2(6) and (7) of theAct.4.RespondentdidnotdiscriminatorilydischargeErnest Jones or Jesse Ortega in violation of Section 8(a)(3)and (1) of the Act.5.Respondent did not commit any other unfair laborpractice as alleged in the complaint other than thosespecifically found herein.6.Respondent did not engage in such conduct as wouldwarrant setting aside the election in Case 15-RC-3203.RECOMMENDED ORDERIt is recommended that M & W Marine Ways, Inc., ofLouisiana, its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a) Interrogating its employees about their unionmembership,activities,ordesires,ortheunionmembership, activities, or desires of others of itsemployees.(b)Threatening to close its plant if the Union werevoted in by the employees, or that it would discharge itsemployees if they voted for a union or engagedin unionactivities.2.Take the following affirmative action which I findnecessary to effectuate the purposes of the Act:(a)Post at its plant in Plaquemine Parish, Louisiana,copies of the attached notice marked "Appendix.-6 Copiesof said notice, to be furnished by the Regional Director forRegion 15, after being duly signed by an authorizedrepresentative, shall be posted by it immediately uponreceipt thereof, and bemaintainedby it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken taken by Respondent toinsurethat said notices are not altered, defaced, orcovered by any othermaterial.(b)Notify the Regional Director for Region 15, inwriting,within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.7IT IS FURTHER RECOMMENDED that 011 allegations of thecomplaintnot specifically found to be violations of the Actbe dismissed.IT IS ALSOFURTHER RECOMMENDED thatthe objectionsto the election in Case 15-RC3203 be overruled and that6 In the event that this RecommendedOrder is adopted by theBoard,the words"a Decisionand Order" shall be substituted forthe words "the RecommendedOrder of a Trial Examiner" in thenotice.In thefurther eventthat theBoard's Order is enforced bya decree of a United States Court of Appeals, the words "a Decreeof the United States Court of Appeals Enforcing an Order" shallbe substituted for the words "a Decision and Order."T In the eventthat thisRecommended Order is adopted by theBoard, this provision shall be modified to read: "Notify saidRegional Director, in writing, within 10 days from the date of thisOrder, what steps Respondent has taken to comply herewith " M & W MARINEWAYS,INC.201the Regional Director for Region15 certifythe results ofsaid election.APPENDIXNOTICE TO ALL EMPLOYEEStodiscouragemembershipinInternationalBrotherhood of Boilermakers,IronShipbuilders,Blacksmiths,Forgers & Helpers,AFL-CIO, or anyother union.All ofour employees are free to become or remain unionmembers, or to refrain from becoming or remaining unionmembers as they may desire.Pursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILL NOT try to discourage you in any desiresyou may have to be represented by a union, bythreatening to fire employees if they vote for orsupport a union or by threatening to close the plant.WE WILL NOT ask our employees about their uniondesiresormembership or the union desires ormembership of other employees in order todiscourage any union desires you may have.WE WILL NOT in any similar or related manner seekM& W MARINE WAYS, INC.(Employer)DatedBy(Representative)(Title)This noticemust remainposted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any othermaterial.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board's Regional Office, T6024 FederalBuilding (Loyola), 701 Loyola Avenue, New Orleans,Louisiana 70113, Telephone 527-6391.